     Case: 1:20-cr-00080 Document #: 23 Filed: 07/02/20 Page 1 of 1 PageID #:106

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:20−cr−00080
                                                            Honorable Gary Feinerman
Carter Brett
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 2, 2020:


        MINUTE entry before the Honorable Gary Feinerman:as to Carter Brett, By
agreement [22], the telephonic status hearing set for 7/14/2020 [20] is stricken and re−set
for 9/14/2020 at 9:45 a.m. By 9/7/2020, the parties shall file a joint status report
addressing: (1) whether a sentencing hearing may be scheduled; and (2) whether the
9/14/2020 status hearing should be rescheduled. Defendant's presence is waived for the
9/14/2020 status hearing. Attorneys/Parties should appear by calling the Toll−Free
Number: (877) 336−1828, Access Code: 4082461. Members of the public and media will
be able to call in to listen to this hearing (use toll free number). Please, please be sure to
keep your phone on mute when you are not speaking. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice. (jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
